 In the MatterOfWOODSIDECOTTON MILLS COMPANYandTExTII.EWORKERS ORGANIZINGCOMMITTEE 1Case No. C-1353.-Decided March2, 1940CottonPrint Cloth Manufacturing Industry-Interference,Restraint,andCoercion:separate allegations of, dismissed-CollectiveBargaining:refusal torecognize union as exclusive representative following certification by the Boardby refusal to accept Union's recognition proposal;submitting recognition pro-posal qualifying recognition upon continuing proof of majority;conferenceswithout intention of reaching agreement;held refusal to bargain collectively.Mr. Alexander E. Wilson, Jr., Mr. John C. McRee,andMr. War-ren -Woods,for the Board.Mr. Barry Wright,ofRome, Ga., andMessrs.Haynsworth doHaynsworth,of Greenville, S. C., for the respondent.Mr. Seth P. Brewer,of Charlotte, N. C., for the Union.Miss Marcia Hertzmark,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by Textile WorkersOrganizing Committee, herein called the Union, the National LaborRelations Board, herein called the Board, by the Regional Directorfor the Tenth Region (Atlanta, Georgia), issued its complaint datedMay 24, 1939, against Woodside Cotton Mills Company, Greenville,South Carolina, herein called the respondent, alleging that the re-spondent had engaged in and was engaging in unfair labor practicesaffecting commerce, within the meaning of Section 8 (1) and (5) andSection 2 (6) and (7) of the National Labor Relations Act, 49 Stat.449, herein called the Act.Copies of the complaint and accompany-ing notice of hearing were duly served upon the respondent and theUnion.'The name of the Union was changedto Textile Workers Unionof America at a con-vention on May 15, 1939.21 N. L. R. B., No. 7.42 WOODSIDECOTTON MILLS COMPANY43Concerning the unfair labor practices, the complaint alleged insubstance (1) that on August 16, 1938, and at all times thereafter,the respondent refused to bargain collectively with the Union as theexclusive representative of its employees in an appropriate unit al-though the Union had been so certified by the Board; and (2) thatfrom December 1, 1937, to the date of the issuance of the complaintthe respondent urged, persuaded, and warned its employees to re-frainfrom becoming or remaining members of the Union, therebyinterfering with its employees' right to self-organization.On June 1, 1939, the respondent filed a motion to strike certainportions of the amended charge and the complaint and a motion torequire the Union to amend its "amended charge" and to require theBoard to amend the complaint. Both motions sought to secure a speci-fication of the unfair labor practices alleged under Section 8 (1) ofthe Act, and, in the event of a denial of the motions, sought a post-ponement of,the hearing.On June 3, 1939, the respondent filed -itsanswer, admitting the allegations of the complaint as to interstatecommerce and as to the unit alleged to be appropriate for the pur-poses of collective bargaining, but denying the commission of theunfair labor practices alleged and setting forth facts to show thatthe respondent had bargained in good faith with the Union.Pursuant to notice, a hearing was held at Greenville, South Caro-lina, on June 8 and 9, 1939, before William P. Webb, the Trial Ex-aminer duly designated by the Board.The Board and the respond-ent were represented by counsel and participated in the hearing.A representative of the Union appeared in its behalf.Full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues was afforded all parties.Atthe commencement of the hearing and at the conclusion of the Board'scase, the respondent renewed its motions to strike and to amend,and ruling thereon was reserved by the Trial Examiner.The TrialExaminer granted a motion by counsel for the Board to conformthe pleadings to the proof.During the course of the hearing theTrial Examiner made a number of other rulings on motions and onobjections to the admission of evidence.The Board has reviewedthe rulings of the Trial Examiner and finds that no prejudicial errorswere committed.The rulings are hereby affirmed.After the hear-ing the respondent submitted a brief to the Trial Examiner.On August 31, 1939, the Trial Examiner filed his IntermediateReport, copies of which,were duly served upon all the parties, findingthat the respondent had engaged in unfair labor practices within themeaning of Section 8 (1) and (5) of the Act. Inasmuch as no evi-dence had been introduced to sustain the allegations of the complaintthat the respondent, by urging, persuading, and warning its em- 44DECISIONSOF NATIONALLABOR RELATIONS BOARDployees to refrain from becoming or remaining members of theUnion, had engaged in unfair labor practices, within the meaningof Section 8 (1) of the Act, the Trial Examiner recommended thedismissal of the complaint in that respect. In view of this recom-mendation the Trial Examiner denied the motions of the respondentto strike and to amend.We concur in the Trial Examiner's recom-mendation and affirm his ruling on the respondent's motions to strikeand amend. The respondent thereafter filed exceptions to the In-termediate Report and requested permission to argue orally and tofile a brief.Upon permission granted by the Board, the respondentfiled a brief in support of its contentions.Pursuant to notice, a hearing was held before the Board in Wash-ington, D. C. on January 18, 1940, for the purpose of oral argument.The respondent was represented by counsel.The Union did notappear.The Board has considered the respondent's exceptions tothe Intermediate Report, and its brief and oral argument in sup-port thereof, and, in so far as the exceptions are inconsistent withthe findings, conclusions, and order set forth below, finds no merit inthem.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Woodside Cotton Mills Company, a South Carolina corpora-tion, is engaged in the manufacture of cotton print cloths. It op-erates three plants, one at Greenville, one at Simpsonville, and oneatFountain Inn, all in Greenville County, South Carolina.TheGreenville plant is the only one involved in this proceeding.In 1938 the respondent purchased, for use at its Greenville plant,$745,899.62worth of cotton, 82 per cent of which had its originwithin the State of South Carolina and 18 per cent of which camefrom outside the State.Practically all of the respondent's suppliescome from States other than South Carolina although they are pur-chased by the respondent from local dealers.The respondent's totalsalesof products manufactured at its Greenville plant in 1938amounted to $1,235,519.32.All sales are made through a commis-sion house in New York City, Iselin-Jefferson Company.Approxi-mately all of the respondent's finished product ultimately goes outof the State of South Carolina after having been delivered to thewarehouse of William Iselin & Co. in Greenville for redelivery tovarious points.During the years 1937 and 1938 the respondent employed an aver.age of 998 persons in its Greenville plant. WOODSIDE COTTON MILLS COMPANY45II.THE ORGANIZATION INVOLVEDTextileWorkers Organizing Committee, now known as TextileWorkers Union of America, is a labor organization affiliated withthe Congress of Industrial Organizations, admitting to membershipproduction and maintenance employees in the textile industry.III.THE UNFAIR LABOR PRACTICESA. Allegations concerning interference, restraint, and coercionThe complaint alleged that the respondent urged, persuaded, andwarned its employees to refrain from becoming or remaining mem-bers of the Union. No evidence was introduced to sustain theallegations, and the Trial Examiner recommended the dismissal ofthe complaint in that respect.No exceptions were filed by the Union.We shall order that the complaint be dismissedin so far as it allegesthat the respondent has urged, persuaded, and warned its employeesto refrain from becoming or remaining members of the Union.B. The refusal to bargain1.The appropriate unitOn June 16, 1938, we found that the production and maintenanceemployees of the respondent's Greenville plant, excluding clericaland supervisory employees and watchmen, constituted a unit appro-priate for the purposes of collective bargaining, within the meaningof Section 9 (b) of the Act 2 The unit so found is not contested here.We find that the production and maintenance employees of therespondent at its Greenville plant, exclusive of clerical and super-visory employees and watchmen, constitute a unit appropriate forthe purposes of collective bargaining with respect to rates of pay,wages, hours of employment, and other conditions of employment,and that said unit insures to employees of the respondent the fullbenefit of their right to self-organization and to collective bargainingand otherwiseeffectuatesthe policies of the Act.2.Representation by the Union of the majority in theappropriate unitIn our previous Decision we directed that an election be held bysecret ballot to ascertain whether or not the employees in the afore-saidappropriate unit desired to be represented for the purposes ofcollective bargaining by the Union.Pursuant to the Direction of2Matter of Wood8ide Cotton Mills CompanyandTextileWorkers Organizing Committee,7 N. L. R.B. 960. 46DECISIONS OF NATIONAL LABOR RELATIONS BOARDElection, balloting was conducted on June 27, 1938, which resulted inamajority vote being cast for the Union.On July 26, 1938, wecertified the Union as the sole collective bargaining agent in theaforesaid unit.3We find that on July 26, 1938, and at all times thereafter, theUnion was the duly designated representative of a majority of therespondent's employees in the appropriate unit, and that by virtueof Section 9 (a) of the Act it was the exclusive representative of allthe employees in said unit for the purposes of collective bargainingwith the respondent in respect to rates of pay, wages, hours of em-ployment, and other conditions of employment.3.The refusal to bargain(a)The course of negotiationsOn August 16, 1938, following the certification of the Union bythe Board, representatives of the respondent and the Union met forthe purposes of collective bargaining.At the meeting, which washeld in the respondent's offices, the Union was represented by Eliza-beth Hawes, State Director of the Union, J. R. Coope, its local rep-resentative,Ralph Simmerson, a representative of the Columbia,South Carolina, Branch of the Union, and four members employedby the respondent; and the respondent by S. M. Beattie, its president,W. H. Beattie, its treasurer, and M. O. Alexander, its general super-intendent.The union representatives presented to the respondent'sofficers a proposed contract providing for recognition of the Unionas the exclusive bargaining agent for "all" of the respondent's em-ployees except executives, office ^ employees, and certain :supervisoryemployees; seniority in lay-offs and reemployment provided theworker involved was competent; a 40-hour week; an increase inwages which would restore a 121/2-per cent wage cut effected duringthe preceding summer ; and for a closed shop and check-off systemof collecting dues.It also set forth a method for handling griev-ances and for arbitration of disputes and bound the parties to foregostrikes, lock-outs, slow-downs, speed-ups or "any other controversy"which would interfere with production.The respondent's officers had not previously seen the proposed con-tract and there was little discussion concerning its provisions exceptthat S. M. Beattie, the respondent's president and principal spokes-man, objected to the section providing for an increase in wages.Hepointed out that the respondent was losing money and that economicconditions would not permit restoration of wages to the level re-3Matter ofWoodsideCotton Mills CompanyandTextileWorkers Organizing Committee,8 N. L. R.B. 619. WOODSIDE COTTON MILLS COMPANY47quested by the Union.Hawes asked Beattie if he would "sign anagreement if and when a mutual agreement was arrived at." Beattiereplied that "he would not promise, not knowing what the circum-stances would be at that time."Hawes then asked Beattie to submita counterproposal and the meeting was adjourned.The next conference was held a week later, on August 23, withpractically the same persons present.Again the discussion beganwith the section concerning wages and Beattie requested that Hawesresubmit that section to the Union. She replied that this was im-possible since no request of the Union had been granted.Beattieinformed her that the Company would probably have to shut downif forced to raise wages.The provision for a 40-hour week wasdiscussed and Beattie refused to agree thereto.He also stated thathe would be reluctant to sign a contract containing a closed-shopprovision.On September 15 a third conference was held.Henry I. Adams,North Carolina State Director of the Union, was present in additionto those who had attended previous conferences. In answer to therespondent's objection to the wage-increase clause the Union agreedto reconsider the question.The respondent contended at this meet-ing that there was no need to include in the contract the section as torecognition; also that the 40-hour provision was superfluous becauseof State legislation providing for a 40-hour maximum week andbecause of the Wage and Hour Law which would permit a 44-hourweek.Beattie requested time to consider the clause dealing withseniority and other provisions which were explained to him at thismeeting.He again expressed his reluctance to sign a contract con-taining,a closed-shop clause.Adams agreed to rewrite the sectionsdealing with recognition, seniority, and wages to "come more in linewith the discussion that we carried on with regard to them."On about October 1 the Union, by Adams, sent to the respondentanother proposed contract in which the recognition clause waschanged to include the words "subject to provisions of the NationalLabor Relations Act," and in which the wage section called for useof the wage scale in effect during an undetermined week in 1938 asthe prevailing rate.Added to the wage section was a provision thateither party might request a reopening of the question of wages andthat, in the event no understanding was reached in 10' days, the agree-ment as to wages should terminate and either party might take anyaction that it desired, including strike by the Union or change inwages or shut-down by the respondent.No change was made in thesection dealing with seniority.This second proposal of the Union was considered at a conferenceon October 4, at which time there was a lengthy discussion of the 48DECISIONSOF NATIONALLABOR RELATIONS BOARDchanges it contained.Beattie once more expressed opposition to theclosed-shop clause but did not definitely state that he would not agreeto it.He stated that the condition added to the wage clause was notacceptable and that he objected to the seniority provision in thatcompetence alone was made the basis for application of the principle.Upon the request of Adams, Beattie agreed to submit a counterpro-posal to the Union's requests.On October 11 Beattie sent to theUnion a counterproposal covering recognition, reading as follows:The Company hereby recognizes the Union as the exclusivebargaining agent, subject to the provisions of the National LaborRelations Act, for its production and maintenance employees atitsGreenville plant.It is understood that this applies to all em-ployees of the Company at the Greenville plant, with the excep-tion of executives and office employees, and with the exceptionsof overseers, second hands and foremen who have. authority tohire and discharge. It is agreed that if at any time the activemembership in good standing of the local Union includes lessthan a majority of the employees of the Company's said plant,as above defined, this contract shall be null and void, and theUnion will cease to be the collective bargaining agent for allemployees.If the Company shall determine at any time thatthe Union is no longer entitled to represent as the bargainingagency all of its employees as above defined, the Company shallso notify the Union by registered mail, and if within five daysthereafter the Union shall question such conclusions, it shallnotify the Company by registered letter addressed to the Pres-ident of the Company at the latter's Greenville, S. C. office.If no objection be made by the Union within said five days, thisshall be conclusive of the fact that the Union no longer repre-sents the employees as their exclusive bargaining agent; but ifwithin said period of five days, it claims that it still representsa majority of the employees as above defined, then the mattershall be determined by vote of such eligible employees as abovedefined, after ten days' notice by registered mail to the Union,and after posting in the mill building for a similar length oftime.Such notice shall state the time, place and purpose of theballotting. , Such ballotting shall be secret.Both parties agreethat there shall be no intimidation nor coercion at or about theballotting place, and both parties agree to abide by the outcomeof the ballot.Such vote shall be properly supervised by foursupervisors, two each selected by the Company and two by theUnion.Such vote shall be with ballots furnished at the ballot-ting place, and containing merely "Do you wish to be representedby T. W. O. C.? Yes. No." WOODSIDE- COTTON MILLS. COMPANY49No such ballot shall be called for nor held within ninety daysfrom the date of this contract, and if such ballotting be favorableto the Union, no further ballot shall be called for nor held withinninety days thereafter.On October 13 a conference was held to consider the respondent'scounterproposal.Beattie pointed out that the respondent did notwant the Union to represent the employees unless a majority weremembers of the Union at all times. The Union took the positionthat only the Board could hold an election to determine representa-tionand refused to agree to the proposal, although Beattie urgedupon the .Unions representatives the, fairness of his suggested para-graph on the ground that there were some employees who had votedagainst the Union in the election conducted by the Board. TheUnion insisted that whether or not the Union, after certification bythe Board, continued to represent a majority of the employees inthe appropriate unit did not concern the respondent.No questionwas raised as to whether the Union represented a majority of theemployees at the time.A conference set for October 25 was postponed until October 27and held on that date.The proposed contracts were discussed clauseby clause but no agreement was reached on any section.On November 3 Adams and Beattie conferred alone in the hopethat they might be able to accomplish more without the other con-ferees present.The meeting was no more successful than previousconferences, it being described by Adams as "simply another discus-sion of world economics."There was some discussion of the proposalcovering recognition previously submitted by Beattie, but Adamsagain refused to accept it for the Union and no progress was made.At this meeting Adams told Beattie that the Union had filed chargesagainst the respondent with the Board, alleging a refusal to bargain.Negotiations thereafter ceased for a period of over four months.Prior to their resumption the Regional Director wrote to Beattiestating that lie was informed that the respondent had refused tobargain with the Union.The Regional Director also wrote to SethP. Brewer, administrator of the Union for North Carolina and SouthCarolina, and urged him to make a further effort to arrive at anagreement with the respondent.On March 17, 1939, Brewer pre-sented a third proposal to the respondent in which the Union recededmaterially from the position taken in its former proposals, provisionsfor a closed shop and check-off of dues having been eliminated.Brewer told Beattie that he had been informed by CommissionerHeafner of the United States Department of Labor that Beattie hadagreed that in the future all matters pertaining to work assign-ments, conditions of employment, wages, etc., were to be considered 50DECISIONS OF NATIONAL LABOR RELATIONS BOARDmatters for collective bargaining to be taken up with the Union'srepresentatives before any changes were put into effect by the re-spondent.A clause embodying this procedure had been incorpo-rated in the Union's third proposal and Brewer contended that allsuch matters should be construed as bargaining issues.Beattie, how-ever, denied having agreed to such a provision and explained that hehad apparently misunderstood the Commissioner.Each section ofthe new proposal was discussed and, although the respondent's officersasked a number of questions, they failed to indicate a willingness tosubscribe to any particular clause and offered no counterproposals.Beattie,' agreed, however, to let Brewer know in a week or 10 dayswhether he would then discuss the Union's proposal again or offera counterproposal.On April 11, 1939, the respondent forwarded to the Union a pro-posed contract covering 11 typewritten pages.Upon request of theUnion a conference was held on May 3 between Coope, a local repre-sentative of the Union, and a committee of the respondent's em-ployees, representing the Union, and Attorneys Barry Wright andC. J. Haynsworth, and S. M. Beattie, W. H. Beattie, E. M. Johnston,Tom Bray, superintendent of the Woodside plant, and others, repre-senting the respondent.The proposed contract was not discussed indetail but the Union's representatives objected to a number of itsprovisions,. including Section 3 which reads as follows :It is understood and agreed that should the Union at any timecease to represent a majority of such employees of the Companyby the voluntary and continued assent of such employees, theCompany shall have the right to rescind this contract, and towithdraw the recognition of the Union above granted. If atany time the officers of the Company shall be of the opinion thatthe Union no longer represents a majority of such employees bytheir free, voluntary and continued assent, the Company maygive notice to the Union of its election to rescind this Agreement.Five days after the date of such notice this Agreement shall be-come null and void unless within such time notice shall be givento the Company by the Union that in its opinion it continues torepresent the majority of such employees, whereupon the questionof representation shall be submitted to arbitration as hereinafterprovided.The pertinent part of the arbitration section referred to above reads :Where the question submitted relates to the representation bytheSection 3, the Board of Arbitrators shall have authority to con-duct by secret ballot an election among the employees of the WOODSIDE COTTON MILLS COMPANY51Company, which election shall be governed by all applicablerules, regulations and practices then in effect and applicable toelections conducted by the National Labor Relations Board.Other objections by the Union to the respondent's proposal centeredaround a provision giving the respondent the right to determine andapply work standards, assignments, and loads without consultingthe Union in advance; a section permitting the respondent to balanceoperations by laying off or discharging employees without consult-ing the Union; and a clause providing that working hours should befixed by "any valid law applicable." Coope rejected the counter-proposal and no agreement was reached.However, Coope agr`ee'd- tosubmit to Brewer the results of the conference.A copy of the re-spondent's proposal had already been forwarded to Brewer at thattime and the latter had advised Coope to tell Beattie that the proposalwas objectionable and that the Union could not agree to it.Nofurther conferences were requested or held thereafter.(b)Conclusions as to the refusal to bargain(1)RecognitionThe first issue presented by the foregoing facts is whether ornot the respondent's action in' refusing to accept the Union's-pro-posal of recognition, and in insisting upon the recognition clausessubmitted by it, constituted an unfair labor practice.The obliga-tion of an employer to bargain collectively under Section 8 (5) ofthe Act entails, as an essential element thereof, the duty to recog-nize the representative chosen by a majority of the employees asexclusive bargaining agency.' In the case before us the respondentinsisted upon a qualified recognition, that is, it made recognitioncontingent upon a continuing proof of majority, first at ninety-dayintervals and then as often as the respondent should demand. Inour opinion the respondent has not fulfilled its obligation to bargaincollectively under the Act.The Act confers upon the Board the duty and the power, when-ever a question concerning representation arises, to certify to theparties the representatives designated by a majority of the employees.Obviously the Act does not contemplate that such certification ofthe Board shall remain effective only for a period of ninety daysand that thereafter, upon mere challenge by the employer, thequestion concerning representation must again be resolved.A fortiori4N L. R. B. v. The Griswold Manufacturing Co,106 P.(2d) 713(C C A. 3),'enf'gMatter of The Griswold Manufacturing CompanyandAmalgamated Associationof bon,Steel and Tin Workers of North America, Lodge No 1197,6 N.L R. B 298;Matter ofMcNeely & Price CompanyandNational Leather Workers Association LocalNo30, of theC 1.0., 6 N. L. R. B. 800,enf'd as mod, N. L.R. B. v. McNeely&PriceCo.,106 P. (2d)878 (C. C. A. 3). 52DECISIONS OF NATIONAL LABOR RELATIONS BOARDtheAct does not contemplate that the Board's certification maybe challengedat any* time after issuance upon the whim of theemployer.On the contrary the whole spirit and purpose of theAct demands that a Board certification standas proof ofmajority,at leastin the absence of a marked change of circumstances whichwould clearly rebut the presumption of a continuing majority, fortreasonableperiod of time.Unless the Board's certification begiven this effectiveness Section 9 (c) of the Act becomesadminis-tratively unworkable and Section8 (5) fails toachieve that stabilityof bargaining relations which it is a prime objective of the Act tosecure.InMatter of Whittier Mills Company,where the Board upheldthe effectiveness of a certification challenged by an employer 7 monthsafter issuance,we said :To hold that, 7 months following certification by the Boardof a collective bargaining representative, the employer canquestion with impunity the status of the certified representa-tive as a representative of a majority of the employees in theappropriate unit, in the manner the respondents here attemptto do, would be to render such a certification nugatory.TheCongress, cannot have intended by Section 9 (c) of the Act toauthorize the Board to do a futile and meaningless thing. .. .To prevent employers from thus flouting the Act, to give mean-ing to the Board's authority to certify representatives desig-nated by employees in appropriate units, to effectuate thepolicies of the Act, the presumption of the continuing effective-ness of such a certification by the Board must be held not to berebuttable, under the circumstances here presented, by evidencesuch as that here introduced by the respondents.'It follows that the respondent may not, after certification of rep-resentatives by the Board, require as a condition to recognition ofG SeeMatterofWhittierMillsCompany and Silier LakeCompany et alandTextileWorkers OrganizingCommittee,15 N L R. B. 457 InMatter of ClarkShoeCompanyandUnitedShoe Workers ofAmerica,17 N L R B 1070,we saidThe fruitionof collective bargainingin anagreementoften requires negotiationslasting several months.It is therefore essentialto the effectuation of the policiesof the Act that the representativestatus,once established,be vested with a degreeof stability.Thus,in a recent case,we held thata refusalto bargain with iepre-sentatives 7 months after theircertification by the Board can not be justified bychallengingtheir authority to deal foramajorityNo reasonappears why a dif-ferent rule should be applied in the instant case.The authority of the U S Was sole bargainingagent was established in a consent election under the aegis ofthe BoardThe fairness of the electionisnotquestionedPromptly after theelectionthe U. S. W openednegotiations for acontractTo permit the respondentwith impunity to interiupt the bargaining processand evade agreement by challeng-ing the authority of the U S W. only 4 months after itsdesignation in the electionwould be tolender meaningless the respondent'sduty andits employees'coirelativeright to bargaincollectively WOODSIDE COTTON MILLS COMPANY53such representatives the right to raise at intervals of ninety days,or at will, the issue of majority designation.Our conclusion in this matter is confirmed by the fact, evidentfrom the record in this case,that the respondent's real objective inseeking such frequent determinations of the majority issue was sim-ply to harass the Union and undermine its morale.By putting theUnion to a test of its strength at such times as it thought strategicthe respondent hoped to deny the Union the prestige accorded to arecognized bargaining agent and,in the end,to avoid collective bar-gaining altogether.Moreover,it is apparent that the respondent, even if it desired toexercise its power to force the Union to an election only when ithonestly believed that the Union no longer represented a majorityof the employees,would perforce be required to interest itself con-tinually in the membership of the Union,a question with which itshould not ordinarily be concerned once the union has been certified.The respondent argues in its brief that"while the recognitionclauses in the Union proposals were basically perfectly proper, theyneeded correction and were in several respects subject to negotiationand alteration before agreement."The chief fault found with therecognition clauses submitted by the Union is that they failed to limitrecognition to the one plant for which the Union had been certifiedby the Board. In oral argument counsel for the respondent statedthat it was understood that the Union did not actually claim to rep-resent the employees at the other two plants and that in such respectthe proposed contracts apparently were merely forms sent from themain office of the Union without having been changed to fit thespecific occasion.Counsel further admitted that the error in formhad not been brought to the attention of the Union's representativesand that there was no discussion of the recognition clauses other thanthe respondent's refusal to agree thereto.Under such circumstancesthe respondent's objection to the recognition clauses proposed by theUnion is without merit.The respondent ; also urges in its brief that the recognition clausesubmitted by the Union constituted merely one part of 'a proposedcontract and that, therefore,the respondent was under no duty toagree to it alone.The Board had certified the Union as the ex-clusive bargaining agency for the employees of the respondent.While therespondent was not required to suggest that the recognitionclause be signed as a separate contract,the obligation to recognizetheUnion as such representative followed immediately upon suchcertification,whether or not other requests of the Union were met.We accordinglyfind that the respondent,by refusing to recognizetheUnion as exclusivebargainingrepresentative, has refused tobargain collectively within the meaning of Section 8 (5) of the Act.283032-41-vol 21-5 54DECISIONS OF NATIONAL LABOR RELATIONS BOARD(2)Conclusions as to the respondent's refusal to negotiate with thepurpose of reaching an agreementThe second issue raised by the facts heretofore recited is whetheror not the respondent, aside from the recognition issue, has bargainedwith the Union in good faith in an honest endeavor to reach anagreement.A review of the negotiations convinces us that at notime did the respondent make any genuine effort to come to an agree-ment with the Union.The Union submitted an original proposal and two subsequent pro-posals.In the second and third proposed contracts the Union madeserious attempts to meet the respondent's objections to the precedingones.In both the second and third proposals the Union recededsubstantially from its original position.Yet the respondent madeno move to come to terms with the Union. At the hearing Beattie,the respondent's president, was asked, "Was there anything in thecontract that you were willing to agree to?"He replied, "Yes, sir,but why bring that up? I didn't feel it advisable or a good tradingproposition for me to pick out certain sections of the contract thatI would agree to or that were not objectionable. I felt that the bestprocedure or the procedure calculated to get the best results was topick out the features that were objectionable and try to get thosemodified.,'This statement by Beattie indicates his=attitude through.out the negotiations.He listened attentively to explanations of allthe sections and gave his reasons for objecting to some of them.Buthe would agree to nothing, although admittedly there were someprovisions to which he had no objection.Moreover, at the outset,he refused to agree that he would sign a contract "if and when amutual agreement was arrived at." 6After the Union had made two proposals the respondent submitteda counterproposal covering recognition upon which it rested throughout three conferences.The respondent's first full counterproposalwas not forthcoming until April 12, 1939, after negotiations had beencarried on since August 16, 1938.This proposed contract was pat-ently less desirable to the Union than the position which the respond-ent had adopted during the course of negotiations up to that time.It merely crystallized and restated the policies of the respondent inforce at the time of the negotiations ; and it withdrew from the sphereof collective bargaining in the future a number of matters ordinarilyconsidered proper subjects for bargaining.Among other things, it9Cf.Matter of Wilson and CompanyandUnited Packinghouse Workers L. I. U.-&1P t1' 0C of C I0., 19 N LR B. 990;Matter of Highland Park ManufacturingCoandTextileWorkers Organizing Committee,12 N. L R. B. 1238;Matter of H JHeinzCompanyandCanning and PickleWorkers,Local UnionNo325,dfliltiatedwithAmalgamatedMeat Cuttersand ButcherWorkmen of North America,American Federa-tionof Labor,10 N L.R B 903. WOODSIDE COTTON MILLS COMPANY55provided that the respondent might determine work standards, as-signments, and loads without consulting the Union; it empoweredthe respondent to establish new shifts, increase, diminish, or abolishshifts,without reference to the desires of the Union ; it reserved tothe respondent absolute discretion to control production or shut downthe plant and made the decision of the respondent conclusive as tothe need therefor; it provided that, discharge might be for inefficiency,incompetency, neglect of duty, carelessness, insubordination, violationof rules, conviction of crime or misdemeanor, drunkenness, bad char-acter, assignment of pay, or garnishment; it gave the respondentunchecked discretion as to lay-offs to balance operations; it statedthat the respondent need consider seniority in laying off employeesonly if they have equality in knowledge, training, ability, skill,efficiency,physical fitness, family status, industry, and initiative,hours of work were to be determined by any valid law applicable;the existing wage scale was to remain in effect unless changed by lawor unless either party gave notice of a desire to negotiate the ques-tion; and it set forth a complicated arbitration procedure for griev-ances except work standards and assignments and wages.The respondent admits that its proposed 'contract, submitted 8months after negotiations had commenced, was intended to serve onlyas a basis for discussion.To indulge in such tactics is to inviteinterminable delays before any result can be attained from the processof collective bargainingThe respondent could scarcely have beensurprised when the Union, confronted after months of negotiationswith such a proposal, rejected it and decided that it was futile toseek further conferencesWe think it clear that the respondent,while attempting to give the appearance of bargaining in good faith.was merely sparring with the Union until it should have caused theUnion to recede to the wall.Thereupon it delivered the final blowin the form of a proposed contract having the effect of nullifying allprevious efforts on the part of the Union.Bargaining connotes aneffort in good faith to reach an agreement and we cannot find suchan effort in this case.We find that on August 16, 1938, and at all times thereafter, therespondent has refused to bargain collectively with the Union as theexclusive representative of its employees within an appropriate unit,and that the respondent has thereby interfered with, restrained, andcoerced its employees in the exercise of rights guaranteed by Section7 of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III above,occurring in connection with the operations of the respondent de-scribed in Section I above. have a close, intimate. and substantial 56DECISIONS OF NATIONAL LABOR RELATIONS BOARDrelation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYHaving found that the respondent has engaged in unfair laborpractices, we shall order it to cease and desist therefrom and to takesuch affirmative action as will remedy the effects thereof.We have found that on August 16, 1938, and at all times there-after, the respondent refused to bargain collectively with the Unionas the exclusive representative of its employees in the appropriateunit.Accordingly, in order to effectuate the purposes of the Act, weshall order the respondent to cease and desist from its unfair laborpractices, and upon request to bargain collectively with the Union.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :'CONCLUSIONS OF LAW1.TextileWorkers Organizing Committee was, and its successor,TextileWorkers Union of America, is, a labor organization, withinthe meaning of Section 2 (5) of the Act.2.The production and maintenance employees of the respondentat its Greenville plant, exclusive of clerical and supervisory employeesand watchmen, constitute a unit appropriate for the purposes ofcollective bargaining, within the meaning of Section 9 (b) of the Act.3.TextileWorkers Organizing Committee, or its successor, Tex-tileWorkers Union of America, was on August 16, 1938, and at alltimes since has been, the exclusive representative of all employees ofthe respondent in the above unit for the purposes of collectivebargaining, within the meaning of Section 9 (a) of the Act.4.The respondent, by refusing on August 16, 1938, and at alltimes thereafter, to bargain collectively with TextileWorkers Or-ganizing Committee, or its successor, TextileWorkers Union ofAmerica, as the exclusive representative of all its employees in theappropriate unit, has engaged in and is engaging in unfair laborpractices, within the meaning of Section 8 (5) of the Act.5.The respondent, by interfering with, restraining, and coercingits employees in the exercise of the rights guaranteed in Section 7of the Act, has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.6.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act. WOODSIDECOTTON MILLS COMPANY577.The respondent has not engaged in unfair hibor practices, withinthe meaning of Section 8 (1) of the Act, by urging, persuading, andwarning its employees to refrain from becoming or remaining mem-bers of the Union, as alleged in the complaint.ORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that therespondent,Woodside Cotton Mills Company, Greenville, SouthCarolina, and its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Refusing to bargain collectively with Texile Workers UnionofAmerica as the exclusive representative of its production andmaintenance employees at its plant in Greenville, South Carolina,exclusive of clerical and supervisory employees and watchmen;-(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining or other mutualaid or protection, as guaranteed in Section 7 of the National LaborRelations Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Upon request, bargain collectively with Textile Workers UnionofAmerica as the exclusive representative of its production andmaintenance employees, exclusive of clerical and supervisory em-ployees and watchmen, employed at its plant in Greenville, SouthCarolina, with respect to rates of pay, wages, hours of employment,and other conditions of employment;(b) Immediately post notices to its employees in conspicuous placesthroughout its plant and maintain such notices for a period of atleast sixty (60) consecutive days from the date of posting, statingthat the respondent will cease and desist in the manner set forth inparagraphs 1 (a) and (b) of this Order, and that it will take theaffirmative action set forth in paragraph 2 (a) of this Order;(c)Notify the Regional Director for the Tenth Region in writingwithin ten (10) days from the date of this Order' what steps it hastaken to comply therewith.AND IT IS FURTHER ORDERED that the complaint, and it hereby is,dismissed in so far as it alleges that the respondent has urged, per-suaded and warned its employees to refrain from becoming orremaining members of the Union.